DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed 1/13/2021 (including amendments to the claims and replacement drawings) has been entered.  Claims 1-7 and 9-21 are pending, all of which have been considered on the merits.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US19/31130 (filed 5/7/2019).  Acknowledgement is made of Applicants’ claim for benefit of prior-filed US Provisional application 62/667859 (filed 5/7/2018).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The replacement drawings filed 1/13/2021 are objected to because they contain color drawings. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
	The claims are drawn to methods of generating lung progenitor cells.  No further phenotypic or defining markers of the lung progenitor cells are present in the claims. There is no definition in the specification for lung progenitor cells.  In fact, the specification identifies two different cells as reading on lung progenitor cells (¶0146 identifies the putative distal tip cells as lung progenitor cells and ¶0147 identifies the basal cells as lung progenitor cells).  In light of the indiscriminate use of the term in the specification, the term ‘lung progenitor cell’ will be interpreted as reading on any cell that gives rise to some cell present in the lung.  It is noted there are over 40 different cell types present in the lungs, including airway epithelial cells, alveolar cells, salivary gland cells, interstitial connective tissue cells, blood vessel cells, hematopoietic and lymphoid tissue cells, pleura cells, and other poorly defined cells (See Franks et al, NHLBI Workshop Summaries, 2008).  The term ‘lung progenitor cell’ encompasses all progenitors of all of these cells types. 
The claims refer to lung bud organoid (LBO).  There is no definition in the specification for LBO. Paragraph 0136 (PGPub) states LBOs may be derived from pluripotent stem cells in suspension and contain lung epithelial and/or mesenchymal progenitors.  LBOs may generate branching colonies after embedding in 3D matrix.  LBOs may be spheroids when generated from anterior foregut cells in suspension.  LBOs may be formed between d20-d25 (of an unspecified culture protocol).  LBOs may include folding structures inside the organoids.  None of these descriptions are definitions or limiting to the LBOs.  The broadest reasonable interpretation of LBO for purposes of examination will be: an organoid comprising lung cells and/or lung progenitor cells. 
	The claims refer to branched lung bud organoids (BLBOs).  The specification defines BLBO as “LBOs that possess structures relating to branching morphogenesis” (¶0137 of PGPub).  Given the interpretation of LBO set forth above, a BLBO will be interpreted as: an organoid comprising lung cells and/or lung progenitor cells which possess any physical structure (cell type, morphology, protein level, ECM, etc) that is branched, or which has the potential to be involved in branching.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a method of generating lung progenitor cells.  Claim 1 does not provide any further limitation for ‘lung progenitor cells’.  The broadest reasonable interpretation of ‘lung progenitor cell’ is any cell that can give rise to any lung cell. It is noted there are over 40 types of cells in the lungs (See Franks et al (NHLBI Workshop Summaries, 2008).  Thus, the claim is directed to a method that results in production of any cell that can give rise to any of the over 40 types of cells present in the lungs.
Claim step (a) involves producing AFE cells from mammalian PSCs.  This step involves a clear starting cell type and a clear ending cell type.  The scope of claimed step (a) covers all possible methods of differentiating PSCs into AFE cells, both known at the time the invention was made, methods developed between the time the invention was made and present day, and those methods yet to be developed.  For example, US Patent 9719067 teaches developing AFE cells by culturing PSCs in presence of bFGF, BMP and Activin A to form definitive endoderm, then culturing the definitive endoderm in the presence of an inhibitor of BMP and an inhibitor of TGF-ß to form AFE cells (See patent claim 2).  Huang et al (Nat Biotech, 2014) teach developing AFE by culturing PSCs in presence of Y-27632 and BMP4 to generate embryoid bodies; culturing the embryoid bodies in suspension in medium containing Y-27632, BMP4, bFGF, Activin A; dissociating the embryoid bodies; then culturing the single cells on fibronectin-coated plates in SFM supplemented with dorsomorphin dihydrochloride and SB431542 for 24 hrs; then culturing in presence of SB431542 and IWP2 (See Pg. 92 “Induction of Endoderm” and “Induction of anterior foregut endoderm”).  Still further, Dye et al (eLife, 2015) teach generating AFE cells from PSCs by culturing ESCs in presence of Activin A to generate definitive endoderm, then culturing the definitive endoderm with Noggin and TGFß inhibitor SB431542 (See pg 18 “Differentiation of PSCs into definitive endoderm” and “Differentiation of definitive endoderm into anterior foregut”).  The variety of methods taught, at least, in the prior art, are exemplary of the scope of techniques that are covered by the broad claim language. 
Claim step (b) involves culturing the AFE cells in suspension culture to generate at least one LBO.  Step (b) involves a clear starting cell type, but an undefined ending cell type (LBO is not limited to any specific morphology or composition beyond ‘organoid containing at least one lung progenitor cell’).  The scope of claimed step (b) covers all possible methods of differentiating AFE cells into “LBOs”, both known at the time the invention was made, methods developed between the time the invention was made and present day, and those methods yet to be developed.  For example, Dye et al (eLife, 2015) teach differentiating definitive endoderm into anterior foregut spheroids, and ultimately into lung organoids by: culturing definitive endoderm in presence of NOG, SB431542, FGF4, CHIR99021 and SAG.  During this culture period the definitive endoderm cells differentiate into AFE cells, and the AFE cells form floating spheroids.  As the spheroids are floating, they are in suspension culture (See Fig 3a).  The floating spheroids reads on LBOs.  Alternatively, Chen (Nat Cell Biol, 2017) teaches culturing AFE in presence of CHIR99021, BMP4, FGF10, KGF and retinoic acid, first on fibronectin-coated plates and then in suspension culture to generate LBOs (See Suppl Fig. 1b).  The methods are distinct from one another, and generate distinct ‘LBOs’.  These differences (in method and result) evidence the broad scope covered by the current claim language in step (b). 
	Claim step (d) involves culturing the embedded LBOs to form BLBOs.  Step (d) involves an undefined starting cell type (LBO), and an undefined ending cell type (BLBO).  Because no starting or end points are defined, the scope of the step is almost infinite.  The scope of claimed step (d) covers all possible methods of differentiating ‘LBOs’ to ‘BLBOs’ both known at the time the invention was made, methods developed between the time the invention was made and present day, and those methods yet to be developed.  Dye (eLife, 2015) and Chen et al (Nat Cell Biol, 2017) are again referenced to show the scope of the claimed step.  Dye et al embed the floating AFE spheroids into Matrigel and culture in the presence of basal medium with FBS supplemented with FGF10.  Dye et al report this generated structure containing cells exhibiting markers of proximal lung and cells exhibiting markers of distal lung (See Pg 9, 2nd full paragraph).  The presence of this variety of cells reads on ‘structures related to branching morphogenesis’.  Alternatively, Chen et al teach culturing their LBOs in Matrigel in presence of CHIR99021, BMP4, FGF10, KGF and retinoic acid to form branching LBOs (BLBOs) (See Supp Fig 1b).  
	Claim step (e) involves dissociating either the LBOs or BLBOs and culturing on feeder cells in a medium.  It is implied that the step must result in formation of lung progenitor cells.  Step (e) involves an undefined starting cell type (either LBOs or BLBOs) and an undefined ending cell type (any variety of lung progenitor cell).  The scope of this step is nearly infinite, it will cover culture conditions that will cause any lung progenitor cell to generate any other type of lung progenitor cell.  Nikolic et al disclose PneumaCult-ALI culture medium is effective to promote differentiation of human tip organoids (comparable to BLBOs of the instant application) to SOX2+, MUC5AC+ goblet cells, KRT5+, TP63+ basal cells, and some rare ACT+ ciliated cells (See Nikolic et al, Pg 14).  The formulation of PneumaCult-ALI™ is not publicly available.  The variety of culture conditions which can support and/or achieve directed differentiation of any one such progenitor to any other such progenitor are nearly infinite, and include at least one culture media (PneumaCult-ALI™) that has a proprietary formula.  
	In contrast to the extremely broad scope covered by each claim step individually, and cumulatively as a complete method, the instant application describes exactly one specific embodiment of the claimed method:
	(a) producing AFE cells from mammalian PSCs by culturing PSCs in presence of Y-27632 and BMP4 to generate embryoid bodies; culturing the embryoid bodies in medium containing Y-27632, BMP4, bFGF, Activin A; dissociating the embryoid bodies; then culturing the single cells on fibronectin-coated plates in SFM supplemented with Noggin and SB431542 for 24 hrs; then culturing in presence of SB431542 and IWP2 for another 24 hrs;
(b) culturing the AFEs from step (a) in presence of CHIR99021, BMP4, FGF10, KGF and retinoic acid, first on fibronectin-coated plates and then in suspension culture to generate LBOs, the LBOs as defined in WO 18/176044 (defined as: containing lung epithelial progenitors (expressing FOXA2, FOXA1, NKX2.1 and EPCAM) and mesenchymal progenitors (expressing PDGFRa, CD90, TBX, HOXA5), do not exhibit branching structures, but which will generate branching colonies after embedding in Matrigel, and which include folding structures within the organoids (See ¶0028 of WO 18/176044));
(c) embedding the LBOs from (b) in Matrigel;
(d) culturing the LBOs embedded in Matrigel from step (c)) in the presence of CHIR99021, BMP4, FGF10, KGF and retinoic acid to induce branching morphogenesis thereby generating branched lung bud organoids (BLBOs);
(e) dissociating cells from the LBOs or BLBOs, and culturing the dissociated cells on irradiated mouse embryonic fibroblasts in the presence of CHIR99021, FGF10, KGF, BMP4, retinoic acid, and a ROCK inhibitor to generate putative distal tip progenitor cells (pDTP), which are a heterogeneous population of Nkx2.1dim, Sox2+ and Sox9 cells and KRT5dim and p63+ cells; and
optionally further culturing the pDTP cells in the presence of DMEM/F12, FBS, insulin, EGF, hydrocortisone, and cholera toxin to generate basal cells characterized as KRT5+, p63+, ITGA6+ and NGFR+ (See ¶0186-0197).  
The single embodiment supported by the specification is comparable to a single species out of the large genus of methods covered by the scope of the claims. The specification discloses a single species in a very broad genus, wherein the single species is not representative of the very broad genus.  Thus, Applicants have not reduced to practice or otherwise sufficiently and clearly described a representative number of species to support they were in possession of the full genus.  Furthermore, the specification does not clearly identify components of each of the differentiation/culture steps as critical, such that a core method could be considered defined or described.  The specification does not even sufficiently describe each cell starting/end point in the various steps or overall method.  All claims are rejected as failing to comply with the written description requirement because the original disclosure does not support Applicants were in possession of the full genus of ‘methods’ covered by the instant claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18 and 19: For the embodiment wherein step (e) involves dissociating the LBO, it is unclear if steps (c) and (d) are required.  An LBO is generated at completion of step (b).  It is unclear the LBO to be dissociated in step (e) can be the LBO generated at completion of step (b), or if the LBO must further be subject to the action of at least step (c).  It is further unclear if steps (c) and (d) are carried out, then how an LBO is recovered, as steps (c) and (d) cause the LBOs to differentiate into BLBOs.  Overall, the metes and bounds of the claim are unclear.  
Further regarding claim 18: reference to ‘day 20 to about day 80’ has no context.  Even if assumed to refer to culture days, it is unclear if the claimed method starts at culture day 0, or if the days are referring to duration of culture of the LBO or BLBO after generation and/or embedding in the 3D matrix.  Still further, because the parent claim is so broad, limiting the culture day does not clearly define any phenotype or structure of the LBO or BLBO, because depending on the steps carried out during the culture, the structure at ‘day 20 to about day 80’ can be vastly different.  Overall, the metes and bounds of the claim cannot be determined.
	All of dependent claims 2-7 and 9-21 depend from claim 1, and thus inherit the deficiency, and are rejected on the same basis. 
	Regarding claims 2, 6, 10 and 13: Reference to “the culture medium” renders the claim indefinite because it is not clear which culture medium is being referred to.  It is acknowledged that in claim 1, step (e) is the only step to explicitly recite “culture medium”, however steps (a), (b) and (d) each require cell modification/culturing, and thus will inherently also involve culture medium.  If claims 2, 6, 10 and 13 are intending to refer to the culture medium of step (e), it would be remedial to amend the claims to recite “the culture medium of step (e)”.  
Claims 3-5 and 7 depend from claims 2 or 6, and thus inherit the deficiencies and are rejected on the same basis. 
Regarding claim 15: Claim 15 contains the trademark/trade name Matrigel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the 3D matrix material and, accordingly, the identification/description is indefinite. 

Relevant Prior Art
	The following prior art references and comments are made of record:

Chen et al (Nat Cell Biol, 2017) (on IDS):  Chen et al teach differentiating human pluripotent stem cells to branched lung bud organoids (BLBOs).  The process is the prior work of the current inventors, and falls squarely within the scope of steps (a)-(d) of the current claimed method.  Chen et al does not teach dissociating the LBOs or BLBOs and culturing the LBOs or BLBOs on feeder cells in a culture medium.

Miller et al (Stem Cell Reports, 2018): Miller et al teach differentiating human pluripotent stem cells to bud tip organoids.  The method of Miller involves differentiating pluripotent stem cells to anterior foregut spheroids (which involves a differentiation step to anterior foregut endoderm cells) (reads on claim step (a)). The anterior foregut spheroids float in culture, and thus are considered ‘in suspension culture’.  The anterior foregut spheroids read on lung bud organoids (reads on claim step (b)).  The anterior foregut spheroids are embedded in Matrigel drops (reads on claim step (c)), and cultured to form patterned lung organoids (PLOs).  The PLOs are needle passaged and resuspended in Matrigel.  The needle passaged PLOs develop bud tip organoids.  The bud tip organoids demonstrate branching morphology, and thus read on BLBOs (reads on claim step (d)).  Miller et al does not teach plating the dissociated bud tip organoid cells (dissociated BLBOs) on a feeder layer and culturing thereupon. 

Nikolic et al (eLife, 2016) (on IDS): Nikolic et al study and characterize human epithelial cells from lung bud tip regions (epithelial tip cells) of second trimester embryos. Nikolic et al teach the epithelial tip cells form organoids with colony forming ability when cultured on Matrigel in presence of EGF, FGF7, FGF10, NOGGIN, RSPO-1, CHIR99021, and SB431542.  The organoids undergo branching morphogenesis at 2 weeks culture (See Pg.8-9).  These tip organoids, though derived from lung tissue, not pluripotent stem cells, exhibit the same morphology as BLBOs described by the current specification and by Chen et al and by Miller et al.  Nikolic et al test the ability of the tip organoids to differentiate into bronchiolar and alveolar structures in vitro (See Pg. 14-15).  Given the similarity in morphology of the tip organoids and the BLBOs described in the current specification, it is reasonable to conclude that it would have been prima facie obvious to apply the same differentiation conditions to the BLBOs of Chen et al and/or Miller et al and achieve the same differentiation to bronchiolar or alveolar structures.  However, the in vitro differentiation conditions of Nikolic et al do not involve culture on feeder cells.  

Butler et al (Am J Resp Crit Care Med, 2016): Butler et al teach that bronchial epithelial cells obtained from explants of adult lung biopsies can be expanded in vitro by first culturing in BEGM to generate bronchial epithelial cells having characteristics of basal epithelial cells, and then culturing the bronchial epithelial cells having characteristics of basal epithelial cells on irradiated 3T3-J2 cells in the presence of epithelial growth medium (DMEM/F12, hydrocortisone, EGF, insulin, cholera toxin, antibiotic, antimycotic) + ROCK inhibitor Y-27632 (called “3T3 + Y” conditions; See Pg 159, col. 2-Pg 162, col. 1).  Butler et al report this two step in vitro culture protocol effectively yielded expanded numbers of bronchial epithelial cells usable in tissue engineering protocols.  The second step (culturing the basal cells on the 3T3-J2 cells in epithelial growth medium + Y27632 is the same as “Condition B” described in the instant specification.  This culture condition can be concluded to support growth and expansion of adult basal epithelial cells. 
	However, no obviousness rejection is made over either of Chen et al or Miller et al (stating that it would have been prima facie obvious to further expand the BLBOs by subjecting to the 3T3 + Y conditions, because the BLBOs of Chen et al (bud tip organoids of Miller et al) are not comparable to adult basal epithelial cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633